Citation Nr: 1514233	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  12-33 845A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for the service-connected right elbow epicondylitis.  


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran had active service from June 1988 to August 1988, December 1990 to May 1991, and August 2010 to December 2010.  He also has 10 years, 11 months, and 6 days of inactive service.  

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a May 2011 decision of the Philadelphia, Pennsylvania, Regional Office (RO), that granted service connection for right elbow epicondylitis and assigned a 10 percent rating from December 14, 2010. 

During the pendency of this appeal, a temporary total rating was assigned to the service-connected right elbow disability from June 19, 2013 pursuant to 38 C.F.R. § 4.30 based upon convalescence, and the 10 percent rating was assigned from September 1, 2013.  


FINDINGS OF FACT

1.  The Veteran is right hand dominant.  

2.  For the entire appeal period, the service-connected right elbow epicondylitis is manifested by pain; flexion ranging from 118 degrees to full flexion; full extension; supination and pronation ranging from 63 degrees to full range of motion; tenderness over the lateral epicondyle; pain with palpation to the proximal portion of the brachial radialis muscle; and good strength and sensation in the right arm with no evidence of degenerative changes, ankylosis, flail joint, joint fracture, or additional limitation of motion or functional impairment of the right elbow due to pain, fatigue, weakness, lack of endurance, or incoordination.     


CONCLUSION OF LAW

For the entire period of the appeal, the criteria for an initial disability rating in excess of 10 percent for the service-connected right elbow epicondylitis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5205 to 5213 (2014).   






REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Duty to Notify and Duty to Assist
	
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  With respect to the Veteran's claim for an increased initial rating for the right elbow epicondylitis, VA has met its duty to notify for these claims.  Service connection for this issue was granted in a May 2011 decision.  The Veteran is now appealing the downstream issue of the initial rating that was assigned.  Therefore, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1131 (Fed. Cir. 2007), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Veteran has not alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of the claim at this time is warranted. 

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claim.  Thus, there is no prejudice to the Veteran in the Board's considering this case on its merits.  The Board finds the duty to notify provisions have been fulfilled, and any defective notice is nonprejudicial to the Veteran and is harmless.  

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claim, and the duty to assist requirements have been satisfied.  VA treatment records dated from 2011 to 2015 have been associated with the file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  In January 2011, the Veteran informed VA that he had no additional information or evidence to submit in support of his claim.   

The Veteran underwent VA examinations in 2011 and 2015 to obtain medical evidence as to the nature and severity of the right elbow epicondylitis.  The Board finds that the VA examinations are adequate for adjudication purposes.  The examinations were performed by medical professionals based on a review of claims file, a solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The examination reports are fully descriptive, and address the criteria necessary to effectively evaluate the Veteran's service-connected disability.  The Board finds that for these reasons, the Veteran has been afforded an adequate examination.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"). 

The Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim. 

2.  Higher Initial Rating for right elbow epicondylitis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014). 

Where there is a question as to which of two evaluations (ratings) shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  The Court has held that separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" rating.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (the Court noted a distinction between claims stemming from an original rating versus increased rating). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 205 (1995).  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  Id.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id. 

The factors involved in evaluating, and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

Limitation of flexion of the forearm is rated under Diagnostic Code 5206.  A noncompensable rating is assigned for flexion of the major forearm limited to 110 degrees.  A 10 percent rating is assigned for flexion of the major forearm limited to 100 degrees.  A 20 percent rating is assigned for flexion of the major forearm limited to 90 degrees.  A 30 percent rating is assigned for flexion of the major forearm limited to 70 degrees.  A 40 percent rating is assigned for flexion of the major forearm limited to 55 degrees.  A 50 percent rating is assigned for flexion of the major forearm limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5206.  

Limitation of extension of the forearm is rated under Diagnostic Code 5207.  A 10 percent rating is assigned for extension of the major forearm limited to 60 degrees or less.  A 20 percent rating is assigned for extension of the major forearm limited to 75 degrees.  A 30 percent rating is assigned for extension of the major forearm limited to 90 degrees.  A 40 percent rating is assigned for extension of the major forearm limited to 100 degrees.  A 50 percent rating is assigned for extension of the major forearm limited to 110 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5207.  

Additionally, Diagnostic Code 5208 provides a 20 percent rating for flexion of the major forearm limited to 100 degrees with extension limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5208. 

Limitation of supination of either forearm to 30 degrees or less warrants a 10 percent evaluation.  Limitation of pronation of the forearm of the major upper extremity warrants a 20 percent evaluation if motion is lost beyond the last quarter of  the arc and the hand does not approach full pronation.  A 30 percent evaluation requires that motion be lost beyond the middle of the arc.  Limitation of pronation of the forearm of the minor upper extremity warrants a 20 percent evaluation if motion is lost beyond the last quarter of the arc and the hand does not approach full pronation or if motion is lost beyond the middle of the arc.  38 C.F.R. § 4.71a, Diagnostic Code 5213.  

Normal ranges of elbow motion are zero degrees extension and 145 degrees flexion; and forearm pronation and supination are 80 and 85 degrees, respectively.  38 C.F.R. § 4.71 (2014), Plate I. 

The Veteran contends that a higher initial rating is warranted for the service-connected right elbow epicondylitis.  In a September 2011 statement, the Veteran indicated that the injury to his elbow required additional treatment and the injury affected his everyday life more than previously expected.  He stated that his right arm would never be 100 percent again and he will be subjected to early onset of joint problems.  

As noted, a 10 percent rating is assigned for the Veteran's right elbow epicondylitis under Diagnostic Code 5207 based upon findings of painful motion of the right arm with repetitive motion.  The record reflects that the Veteran is right-handed.  As such, the service-connected right elbow disability affects his major extremity.  See 38 C.F.R. § 4.69.

The Board finds that the evidence is against the assignment of an initial rating in excess of 10 percent for the service-connected right elbow epicondylitis.  The weight of the evidence shows that for the entire period of the appeal, the service-connected right elbow epicondylitis is manifested by pain; flexion ranging from 118 degrees to full flexion; full extension; supination and pronation ranging from 63 degrees to full range of motion; tenderness over the lateral epicondyle; pain with palpation to the proximal portion of the brachial radialis muscle; and good strength and sensation in the right arm with no evidence of degenerative changes, ankylosis, flail joint, joint fracture, or additional limitation of motion or functional impairment of the right elbow due to pain, fatigue, weakness, lack of endurance, or incoordination.        

The initial 10 percent rating was assigned under Diagnostic Code 5207 based upon findings of noncompensable limitation of motion of the right arm with pain on motion with repetition.  See 38 C.F.R. §§ 4.40, 4.71a, Diagnostic Code 5207.  The March 2011 VA examination report indicates that the Veteran reported having recurrent elbow pain since the injury in service.  He reported that the pain was precipitated by excessive, repetitive, or prolonged activity or by prolonged inactivity.  Physical examination revealed that range of motion of the right elbow was from zero degrees to 118 degrees on flexion, and zero degrees to 63 degrees on pronation and supination.  The examiner noted that there was no evidence of pain on active motion but there was pain with motion with repetition.  There was tenderness over the lateral epicondyle.  There was no joint ankylosis or joint abnormalities.  Muscle tone was normal.  X-ray examination of the right elbow was normal.  The examiner noted that the impact of the right elbow disability on the Veteran's ability to be employed in his occupation as a policeman was that the Veteran was intolerant of excessive, repetitive, or prolonged activity of the right elbow or prolonged inactivity of the right elbow.  

VA treatment records show that the Veteran was treated for right elbow pain.  VA treatment records dated in June 2011 indicate that the Veteran underwent a second cortisone injection of the right elbow to manage the pain.  In August 2011, the Veteran's VA orthopedic surgeon recommended physical therapy for six weeks and occupational therapy for a tennis elbow brace.  Physical examination revealed no swelling around the lateral epicondyle, but there was significant tenderness on palpation around the epicondyle where the extensor tendon inserts.  The Veteran had pain when he extended the wrist against resistance and when he supinated the right hand against resistance.  He underwent cortisone injections for pain in the right elbow in November 2011, March 2012, and September 2012.   

A February 2013 VA orthopedic surgeon note indicates that the Veteran had complaints of persistent pain in the lateral aspect of his right elbow which radiated into his proximal forearm.  It was noted that since the injury in service, he had been treated with ibuprofen and multiple injections into the lateral epicondyle which have given to him recently reasonable relief however now he was only getting a month of relief.  He also underwent physical therapy which gave him some minor relief.  Examination revealed specific tenderness over the distal end of the lateral upper condyle of the right elbow.  There was no elbow effusion.  There was mild discomfort with resisted supination and significant discomfort with resisted dorsiflexion of the wrist with the elbow extended.  There was full range of motion of the right elbow with no tenderness in the radial tunnel.  X-ray of the elbow showed no abnormalities.

On June 19, 2013, the Veteran underwent a right lateral epicondylar release.  VA orthopedic surgery records indicate that 5 days after the operation, the Veteran stated that the very significant pain he was having preoperatively was now gone and he had some residual pain in the more anterior aspect of the right elbow.  There were no problems with numbness or tingling into the hand.  Examination revealed full range of motion of the wrist and fingers.  He had no pain with resisted dorsiflexion of the wrist.  There was mild anterior elbow discomfort with gripping.  There was no elbow effusion.

A temporary total rating was assigned to the service-connected right elbow disability from June 19, 2013 pursuant to 38 C.F.R. § 4.30 based upon convalescence, and the 10 percent rating was assigned from September 1, 2013.  

An October 2013 VA orthopedic surgeon note for the final checkup after the lateral epicondylar release on the right elbow indicates that the Veteran stated that he still gets some intermittent very mild pain which he would label as a 1; preoperatively his pain level was 8.  He found that there were many activities that he had been unable to do before the surgery that he could do comfortably post-operatively.  Moreover, the occasional discomfort he experienced post-surgery was treatable with over-the-counter ibuprofen.  Examination revealed that the right elbow had full range of motion and no effusion.  There was no specific tenderness over the lateral epicondyle itself.  The Veteran did have tenderness at the soft tissue of the forearm at the distal end of the scar.  There was mild discomfort with resisted dorsiflexion of the wrist but no discomfort with gripping.  The diagnosis was status post right epicondylar release for lateral epicondylitis with a good but not perfect result.  The VA orthopedic surgeon advised the Veteran to continue with stretching exercises and also massage the area of tenderness frequently through the day and noted that the question was whether his symptoms are epicondylar in origin or related to scar tissue.

A January 2015 VA examination report indicates that the Veteran reported that his right elbow pain had been greatly reduced by the surgery and now he had pain with lifting and with repetitive use.  He reported that the pain flared up with repetitive use and dorsiflexing the hand against resistance and he had pain with lifting at times.  Physical examination revealed that range of motion of the right elbow and arm was normal in flexion, extension, forearm supination, and forearm pronation.  The examiner noted that there was pain noted on examination with extension and forearm pronation but it did not result in or cause functional loss.  There was pain with palpation of the proximal portion of the brachial radialis muscle right forearm.  The Veteran was able to perform repetitive use testing with at least three repetitions and there was no additional functional loss or range of motion after three repetitions.  The examiner noted that pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time.  There was no joint ankylosis or joint abnormalities.  Muscle strength was normal.  X-ray examination of the right elbow was normal.  It was noted that the Veteran occasionally used a tennis elbow strap when he will be using the elbow to lift, or do pushups or other strenuous activity.  The examiner opined that the right elbow disability did not impact the Veteran's ability to perform occupational tasks.  

The weight of the evidence shows that right elbow disability is currently manifested by pain with repetitive motion, pain with dorsiflexing the hand against resistance, pain with lifting at times, and pain with extension and forearm pronation with full range of motion of the right arm.  Prior to September 1, 2013, the right elbow disability was manifested by pain with noncompensable limitation of motion.  These findings do not warrant assignment of a disability rating in excess of 10 percent.  There is no indication in the lay or medical evidence that the elbow pain or other symptoms have been so disabling to result in flexion limited to 90 degrees or less, or extension limited to 75 degrees or more for the assignment of a disability rating in excess of 10 percent under Diagnostic Codes 5206 and 5207, respectively.  The Board finds that the criteria for an initial rating in excess of 10 percent under either diagnostic code are not met.  

Even with consideration of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, the record presents no basis for the assignment of a disability rating in excess of 10 percent under Diagnostic Codes 5206 or 5207.  The Board finds that the Veteran's current 10 percent disability rating for his right elbow disability takes into consideration and incorporates any functional loss or impairment due to pain and tenderness including during flare-ups and with repetitive use.  The evidence does not establish additional functional loss or impairment due to pain, weakness, fatigability, incoordination, lack of endurance or pain on movement of the elbow joint.  See the January 2015 VA examination report.  Based on the evidence of record, there is no basis for the assignment of a higher rating pursuant to 38 C.F.R. §§ 4.40 and 4.45 in this case.

Moreover, while the Veteran clearly experienced elbow pain which impaired the functioning of his elbow, the fact remains that without the pain there would not be a basis for a compensable schedular rating, as even with the pain, the Veteran was able to consistently demonstrate range of motion in excess of what would be required for a compensable rating.  Moreover, even if flexion was slightly limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  In this case, it has not been shown at any time to so limit the Veteran's use of his right elbow as to warrant a rating in excess of 10 percent.
 
The Board also finds that no other diagnostic code provides a basis for assignment of a higher rating for the service-connected right elbow disability.  The Board has considered the Veteran's right elbow disability under Diagnostic Code 5213 for impairment of supination or pronation.  The weight of the evidence shows that the Veteran currently has full pronation and supination of the right forearm with pain with repetitive motion.  The evidence does not show limitation of supination or pronation to warrant a rating higher than 10 percent under Diagnostic Code 5213.  The weight of the evidence does not show limitation of pronation manifested by motion lost beyond the middle or last quarter of the arc.  The March 2011 VA examination report shows motion of the right forearm beyond the last quarter of the arc to 63 degrees.  As noted, the Veteran now has full pronation of the right forearm.  See the January 2015 VA examination report and the treatment records dated since the June 2013 operation.  

The service-connected right elbow disability is not manifested by ankylosis, flail joint, nonunion of the radius and ulna, nonunion of the ulna, or nonunion of the radius.  X-ray examination of the right elbow has been normal.  As such, Diagnostic Codes 5205, and 5208 to 5213 are not applicable.  The right elbow disability is not shown to involve any other factor that would warrant consideration of any other provision of VA's rating schedule.  Accordingly, an initial rating in excess of 10 percent is not warranted for the service-connected right elbow disability. 

The Board finds that staged ratings are not warranted.  The evidence shows no distinct periods of time when the elbow symptoms have varied to such an extent that a rating in excess of the currently assigned 10 percent rating would be warranted for under any diagnostic code.  See Fenderson, supra.  

The Board concludes that the evidence is against the assignment of an initial schedular rating in excess of 10 percent for the right elbow disability and the claim for a higher initial rating is denied. 

The Board has considered whether referral for an extraschedular rating is warranted for the service-connected right elbow epicondylitis.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

Here, the schedular rating criteria used to rate the Veteran's right elbow disability reasonably describe and assess his disability level and symptomatology.  The Veteran's symptoms and functional limitations due to the right elbow epicondylitis are contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate to rate the disability.  The record shows that the service-connected right elbow epicondylitis is manifested by pain with repetitive motion and pain with extension and forearm pronation.  The rating criteria contemplates the Veteran's symptoms and provide for a higher rating for additional or more severe impairment than currently shown by the evidence.  Moreover, the schedular rating that was assigned required the Board to consider all of the Veteran's elbow related symptomatology in order to determine the functional limitation that was caused pursuant to 38 C.F.R. §§ 4.40 and 4.45.  As such, the schedular rating criteria necessarily covered all of the Veteran's symptoms.  Hence, referral for extraschedular consideration is not warranted.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.


ORDER

An initial rating in excess of 10 percent for the service-connected right elbow epicondylitis is denied.   


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


